DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “the one or more or all of inflammation stimulating and/or mediating molecules” lack antecedent basis in the claim language. 
Regarding claims 2-6, they are rejected for being dependent on a rejected base claim. 
With respect to claim 10, the limitations are rendered indefinite, as it is unclear how certain recited species are in a hydrogel network or solid substrate form, including metals, PEG, peptides, proteins, and polynucleic acids. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Publication # 2014/0363371), hereinafter, “Luo”.
	With respect to claim 8, Luo discloses a material comprising at least one compound bound to a substrate, wherein the compound has the following structure: (PEG)m-L-D-(R)n, 
wherein D is a dendritic polymer having a single focal point group, a plurality of branched monomer units X, and a plurality of end groups R, with the number of end groups R ranging from 2 to 20 and wherein each R is independently selected from hydrophobic groups (“moieties”), hydrophilic groups, and an amphiphilic compound or drug, wherein at least two different R groups are present (Paragraph [0010, 0048]). Luo defines the hydrophilic groups as including carboxylic acids, sulfonates, phosphates, and quaternary amines, considered to be consistent with the recited “charged moieties” (Paragraph [0039]). Regarding the recited “substrate”, Luo discloses that the PEG of each compound self-assembles on the exterior of a nanocarrier (Paragraph [0073]), wherein the nanocarrier comprises a drug or imaging agent, wherein the imaging agent includes paramagnetic agents, optical probes, radionuclides, a metal chelate (Paragraph [0043, 0074]). 
	In the compound of Luo (PEG)m-L-D-(R)n, the PEG group is equivalent to recited R1, which self assembles onto or covalently binds to the nanocarrier (Paragraphs [0073, 0080, 0081]), L is equivalent to recited L; D is equivalent to recited D, recited L1 and L2 are not present, end groups Rn of Luo are equivalent to recited groups R2, wherein n ranges from 2 to 20, a discrete range within “1-32” as claimed for x and y.
	The Examiner acknowledges that one of ordinary skill in the art would have to select the embodiment where the two different Rn groups of Luo are hydrophobic and the specifically disclosed ionic end groups Rn (Paragraph [0039]); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the indicated embodiments, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 9, Luo teaches that the nanocarrier has a hydrophobic core and hydrophilic exterior, which is considered consistent with a “solid” substrate. 
Regarding claim 10, Luo discloses that the nanocarrier comprises paramagnetic particles and metal chelates (Paragraphs [0043, 0074]). 
Regarding claim 13, Luo discloses covalent attachment (Paragraphs [0080, 0081]). 
Regarding claim 14, Luo discloses that the disclosed material is contained within a pharmaceutical preparation in unit dosage form, including liquid forms, tablet, capsule, or lozenge form mand can include other components that allow for a sustained release of drug (Paragraph [0087-0088]). 

Allowable Subject Matter
Claims 1-7 are allowed pending resolution of the 112(b) rejections set forth above, as none of the prior art including Luo discloses the method and device recited in claims 1 and 7. Luo discloses treating a subject, not a fluid from a subject (Paragraphs [0080-0084, 0092-0094]).
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Luo does not disclose porous solid substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	08 July 2022